         Case 1:19-cr-00291-LAP Document 234 Filed 03/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                       No. 19-CR-291 (LAP)

OLUWASEUN ADELEKAN, et al.,                             ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of Defendants’ motion to adjourn

the trial currently scheduled for May 25, 2021.            (See dkt. no.

233.)    The motion is GRANTED.       Trial is adjourned to October 18,

2021.    Counsel shall confer and propose a revised schedule for

motions in limine.       The Government shall forward its requests to

charge to the defense in time for review and submission to the

Court, one week before trial, of the Government’s requests

together with any modifications, additions, or deletions

requested by the defense.        Counsel shall also submit requested

voir dire questions one week before trial.           Speedy Trial time is

excluded until the new trial date in the interests of justice.

SO ORDERED.

Dated:       March 1, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
